
	
		II
		111th CONGRESS
		2d Session
		S. 3891
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize the Secretary of Education to make grants for recruiting,
		  training, and retaining individuals, with a preference for individuals from
		  underrepresented groups, as teachers at public elementary and secondary
		  schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Diverse Teachers Recruitment Act of
			 2010.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Issues of teacher
			 diversity and cultural competence are critical factors influencing the
			 achievement gap among elementary school and secondary school students and must
			 be addressed by national education policy, as recommended in the report
			 entitled Assessment of Diversity in America's Teaching Force,
			 presented by the National Collaborative on Diversity in the Teaching Force in
			 2004.
				(2)Some experts believe the lack of diversity
			 among public schoolteachers inhibits positive learning outcomes generally, and
			 can leave students in underrepresented groups without role models to whom the
			 students can relate, which may lead to poorer performance in the classroom.
			 Statistics show that for students in some underrepresented groups, a lack of
			 diversity among public school teachers contributes to lower standardized test
			 scores and lower graduation rates.
				(3)Department of
			 Education statistics reveal a lack of diversity among public schoolteachers.
			 During the school year of 2007 through 2008, an estimated 83.1 percent of
			 public schoolteachers were Caucasian, while 7.1 percent were Latino, 7 percent
			 were African-American, and 1.2 percent were Asian. Of all public
			 schoolteachers, 24.1 percent were male and 75.9 percent were female.
				(4)Teacher demographics should be sufficiently
			 diverse to provide the educational benefits described in paragraphs (1) and
			 (2), including ensuring that students have role models—
					(A)from diverse backgrounds and racial and
			 ethnic groups; and
					(B)of different genders.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to further a
			 compelling interest in obtaining the educational benefits that result,
			 particularly for schools with a concentration of individuals in 1 or more
			 categories described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), from a
			 diverse group of elementary school and secondary school teachers,
			 including—
					(A)promoting
			 learning outcomes generally, and reducing achievement gaps for diverse student
			 bodies; and
					(B)increasing
			 student cultural competence by better preparing students for an increasingly
			 diverse workforce and society;
					(2)to provide
			 narrowly tailored activities by funding the activities for the period needed to
			 attain meaningful numbers or a critical mass of teachers who are individuals
			 from underrepresented groups, sufficient to provide the educational benefits
			 described in paragraph (1), and offering the activities for other teachers as
			 well; and
				(3)to remedy the
			 historically low employment, among teachers in public elementary schools and
			 secondary schools, of individuals from underrepresented groups.
				3.Recruitment,
			 training, and retention of teachers, including teachers from underrepresented
			 groups
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following new part:
				
					ERecruitment,
				training, and retention of teachers, including teachers from underrepresented
				groups
						2501.Grant
				program
							(a)AuthorizationFrom amounts appropriated under section
				2505, the Secretary shall make grants on a competitive basis to eligible
				entities for—
								(1)recruiting and conducting outreach to
				individuals from underrepresented groups as teachers at public elementary
				schools and secondary schools; and
								(2)providing
				training (on promoting learning outcomes, reducing achievement gaps for diverse
				student bodies, and increasing student cultural competence) and retention
				incentives (other than retention rights) to teachers at public elementary
				schools and secondary schools, with a preference for teachers who are
				individuals from underrepresented groups.
								(b)EligibilityThe
				Secretary may only make a grant under subsection (a) to an eligible entity
				that—
								(1)serves schools
				that have difficulty recruiting and conducting outreach to, training, and
				retaining individuals from underrepresented groups as teachers; and
								(2)submits an
				application at such time, in such form, and containing such information and
				assurances as the Secretary may require, including—
									(A)a description of
				how the eligible entity, through the activities the eligible entity carries out
				with the grant funds, will seek to ensure recruitment, conducting outreach to,
				training, and retention of a significant number of individuals from
				underrepresented groups;
									(B)a description of
				the difficulty recruiting, conducting outreach to, training, and retaining
				individuals from underrepresented groups experienced by the schools served by
				the eligible entity; and
									(C)information—
										(i)demonstrating the
				educational benefits that the activities are designed to provide, resulting
				from a diverse group of elementary school and secondary school teachers,
				including—
											(I)promoting
				positive learning outcomes generally, and reducing achievement gaps for diverse
				student bodies; and
											(II)increasing
				student cultural competence by better preparing students for an increasingly
				diverse workforce and society; and
											(ii)demonstrating
				that the schools involved do not have a sufficiently diverse group of teachers
				to provide the benefits.
										(c)PriorityIn
				making grants under subsection (a), the Secretary shall give priority
				to—
								(1)local educational agencies (or consortia of
				local educational agencies) that serve the most high-need schools; and
								(2)local educational agencies (or consortia of
				local educational agencies) that serve schools with concentrations of students
				in 1 or more categories described in section 1111(b)(2)(C)(v)(II) of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II))
				in their student populations.
								(d)Relationship to
				other lawThe Secretary shall
				make grants under this section, notwithstanding title VII of the Civil Rights
				Act of 1964 (42 U.S.C. 2000e et seq.).
							(e)Matching
				funds
								(1)In
				generalThe Secretary may not
				make a grant to an eligible entity under subsection (a) unless the eligible
				entity agrees that, with respect to the costs to be incurred by the eligible
				entity in carrying out the activities for which the grant is awarded, the
				eligible entity will make available non-Federal contributions in an amount
				equal to not less than 10 percent of the Federal funds provided under the
				grant.
								(2)Satisfying
				matching requirementThe non-Federal contributions required under
				paragraph (1) may be—
									(A)in cash or
				in-kind, including services, fairly evaluated; and
									(B)from—
										(i)any private
				source; or
										(ii)a
				State educational agency or local educational agency.
										(3)WaiverThe
				Secretary may waive or reduce the non-Federal contribution required by
				paragraph (1) if the eligible entity involved demonstrates that the eligible
				entity cannot meet the contribution requirement due to financial
				hardship.
								(f)Duration
								(1)DeterminationIn
				determining whether to make a grant to an eligible entity for a school
				district, the Secretary shall determine whether the elementary schools and
				secondary schools in the district have attracted a sufficiently diverse group
				of teachers to provide the educational benefits described under subsection
				(b)(2)(C).
								(2)GrantThe
				Secretary shall make the grant only if the Secretary determines that the
				schools described in paragraph (1) have not attracted that group and need
				additional activities under this section to provide the educational
				benefits.
								2502.Reports to
				SecretaryAn eligible entity
				receiving a grant under section 2501(a) shall submit to the Secretary not later
				than 90 days after the end of each school year in which the eligible entity
				receives grant funds a report that contains—
							(1)a description of
				the activities for which the eligible entity used grant funds during such
				school year;
							(2)data concerning,
				with respect to the schools served by the eligible entity—
								(A)the number of individuals from
				underrepresented groups that began teaching during such school year;
								(B)the retention rate of teachers who are
				individuals from underrepresented groups;
								(C)in the case of the report covering the last
				school year in which the eligible entity receives grant funds, indicators of
				student academic achievement during such school year as compared with previous
				school years, disaggregated, if possible, by the achievement of—
									(i)economically
				disadvantaged students;
									(ii)students from
				major racial and ethnic groups;
									(iii)students with
				disabilities; and
									(iv)students with
				limited English proficiency;
									(D)student graduation
				rates for the school year covered by the report as compared with previous
				school years, if applicable in the case of the schools served by the eligible
				entity; and
								(E)student attendance rates for the school
				year covered by the report as compared with previous school years; and
								(3)a description of
				and data regarding such characteristics of the schools served by the eligible
				entity, and the students of such schools, as the Secretary considers
				appropriate, including the number and percentage of students in each of the
				groups listed in clauses (i) through (iv) of paragraph (2)(C).
							2503.Best practices
				information clearinghouse
							(a)In
				generalThe Secretary shall
				evaluate the success of the activities carried out by eligible entities using
				grant funds received under section 2501(a) and compile a database of best
				practices for recruiting, conducting outreach to, training, and retaining
				individuals from underrepresented groups as public elementary school and
				secondary school teachers. The Secretary shall make such database available to
				eligible entities (regardless of whether the eligible entities have received
				grants under such section) through an Internet Web site.
							(b)Funds
				availableOf the amounts appropriated to carry out this part for
				a fiscal year, the Secretary may use not more than 10 percent to carry out this
				section during such fiscal year.
							2504.DefinitionsIn this part, the following definitions
				apply:
							(1)Eligible
				entityThe term eligible entity means—
								(A)a local
				educational agency (or consortium of local educational agencies); or
								(B)an entity
				that—
									(i)has entered into a
				partnership with a local educational agency (or consortium of local educational
				agencies) in which the local educational agency (or consortium of local
				educational agencies) is the primary partner; and
									(ii)is a private
				nonprofit organization, an educational service agency, an institution of higher
				education, or a State educational agency.
									(2)High-need high
				schoolThe term
				high-need high school means a secondary school—
								(A)in which the
				entering grade of the school is not lower than grade 9 and that includes grade
				12; and
								(B)that has a
				graduation rate of not more than 65 percent in each of the 2 academic years
				prior to the submission of the grant application.
								(3)High-need middle
				schoolThe term high-need middle school means a
				secondary school—
								(A)in which the
				entering grade is not lower than grade 6 and the highest grade is not higher
				than grade 9; and
								(B)from which not less than 35 percent of the
				students who complete such school enroll in a high-need high school.
								(4)High-need
				schoolThe term high-need school means a public
				school, including a charter school (as such term is defined in section
				5210(1))—
								(A)in which not less
				than 40 percent of the enrolled students are eligible to receive free or
				reduced price lunches under section 9(b) of the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1758(b)); or
								(B)that is a
				high-need high school or a high-need middle school.
								(5)Individual from
				an underrepresented groupThe
				term individual from an underrepresented group means an individual
				who is a member of a racial or gender group that has historically been
				underrepresented among teachers in public elementary schools and secondary
				schools in the school district involved.
							2505.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as are necessary
				for fiscal years 2011 through
				2016.
						.
			(b)Clerical
			 amendmentThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by adding after the item related
			 to section 2441 the following:
				
					
						Part E—Recruitment, training, and retention
				of teachers, including teachers from underrepresented groups
						Sec. 2501. Grant program.
						Sec. 2502. Reports to
				Secretary.
						Sec. 2503. Best practices information
				clearinghouse.
						Sec. 2504. Definitions.
						Sec. 2505. Authorization of
				appropriations.
					
					.
			
